DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed April 29, 2022 claim 1 has been amended. Claims 11 through 20 were previously withdrawn. Claims 1 through 20 are currently pending.

Response to Arguments
Applicant's arguments filed April 29, 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments are not persuasive over the teachings of Ahn because even though Ahn teaches an embodiment wherein the metal pattern/nanowires are bonded to a paper substrate using an adhesive layer in the form of a layer of adhesion promoting toner particles Ahn also teaches an embodiment wherein the nanowires/metal pattern was transferred and bonded to another substrate without the use of an adhesion promoter. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II.
Furthermore, Choi does not teach that the use of an adhesion layer was required form transferring and bonding the metal pattern/nanowires onto another substrate. However, Ahn is additionally being applied to the rejection of the claims by Choi to show that it was known in the art to bond nanowires to a substrate without the use of an adhesion layer.
The amendments to the claims have overcome the 112(a) and the double patenting rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Ahn et al (NPL Document, Extremely Robust and Patternable Electrodes for Copy-Paper-Based Electronics) in view of Chang et al (U.S. Patent # 9,530,652).
	In the case of claims 1 and 6-10, Ahn teaches a method for manufacturing a thin metal layer assembly in the form of a patternable silver nanowire electrode on paper (Abstract). Ahn teaches a process of forming a thin metal layer including regularly preated nanopatterns in the form of a layer of a plurality of siliver nanowires (AgNWs) on a preliminary substrate. The layer of AgNWs is then chemically reduced followed by separating the reduced layer by immersing the reduced layer and preliminary substrate in water wherein the separated reduced layer of AgNWs are moved to a hydrophobic film/carrier substrate comprised of Teflon/polytetrafluoroethylene. Furthermore, the separated reduced metal layer/AgNWs were bonded to a target substrate comprising pressing the layer to the target substrate. (Page 19032, 1st and 2nd paragraphs of Results and Discussion – Dry Transfer Process, Figure 1 and Page 19035 Experimental Procedures, Sample Preparation and Reduction of AgNWs sections)
	Furthermore, tough Ahn teaches an embodiment wherein a layer of adhesion promoting toner was deposited on to a paper substrate prior to bonding the reduced metal layer/AgNWs to the substrate Ahn teaches that this was an optional embodiment for enhancing adhesion between the nanowires and a paper substrate (Page 19033, Intercalating Adhesion Promoter between AgNWs and Substrate). Therefore, the teachings of Ahn encompass the claimed limitation of bonding the metal reducing layer to a target substrate without using an adhesive layer.
	As for claim 5, as was discussed previously, the metal layer comprised.

Claim Rejections - 35 USC § 103









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.













Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (U.S. Patent Publication No. 2017/0157670) in view Ahn et al.
	In the case of claim 1, Choi teaches a method for manufacturing a thin metal layer assembly in the form of a metallic nanowire transparent electrode (Abstract). The method of Choi comprised forming a thin metal layer including regularly repeated nanopatterns in the form of a layer of a plurality of metal nanowires on a preliminary substrate (Page 2 Paragraph 0037, 0043-0044 and Figure 1). Choi further teaches having chemically reduced the nanowire layer to form a reduced layer (Pages 2-3 Paragraphs 0037 and 0050-0053). Choi further teaches having separating the reduced layer from the preliminary substrate (Pages 3-4 Paragraphs 0068-0071). Finally, Choi teaches having bonded the separated reduced layer to a target substrate (Page 4 Paragraphs 0072-0073).
	Choi does not teach that the transferring and bonding of the separated reduced layer to a target substrate required an adhesive layer. Furthermore, as was discussed previously, Choi was directed toward forming a silver nanowire electrode which after being reduced was separated from a preliminary substrate by soaking the nanowire in water prior to transferring the nanowire layer to a target substrate.
	Ahn teaches a method for manufacturing a thin metal layer assembly in the form of a patternable silver nanowire electrode on paper (Abstract). Ahn teaches a process of forming a thin metal layer including nanopatterns in the form of a layer of siliver nanowires (AgNWs) on a preliminary substrate. The layer of AgNWs is then chemically reduced followed by separating the reduced layer by immersing the reduced layer and preliminary substrate in water wherein the separated reduced layer of AgNWs are moved to a hydrophobic film/carrier substrate comprised of Teflon/polytetrafluoroethylene. Furthermore, the separated reduced metal layer/AgNWs were bonded to a target substrate without the use of an adhesive layer comprising pressing the separated layer to the target substrate. (Page 19032, 1st and 2nd paragraphs of Results and Discussion – Dry Transfer Process, Figure 1 and Page 19035 Experimental Procedures, Sample Preparation and Reduction of AgNWs sections)
	Based on the teachings of Ahn, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have bonded the separated metal pattern/reduced nanowire layer to the target substrate by pressing without the use of an adhesive layer because this was a known process in the art for attaching nanowires to a substrate in order to form electrodes.
	As for claim 2, Choi teaches that when forming the metal layer at least a part of the layer was oxidized (Page 3 Paragraph 0054-0055).
	As for claims 3 and 4, Choi teaches that the metal layer was reduced using vaporized reducing agents which included hydrazine (Pages 2-3 Paragraphs 0048-0051).
	As for claim 5, Choi teaches that the metal layer/nanowires included silver (Page 2 Paragraph 0040).
	As for claim 6, Choi teaches that the reduced layer was separated by soaking/immersing the layer and preliminary substrate in water (Pages 3-4 Paragraphs 0068-0070).
	As for claim 7-9, though Choi teaches having separated the reduced metal layer/nanowires from the preliminary substrate so as to be transferred to a target substrate Choi does not teach that the separated layer was moved onto a carrier substrate. However, as was discussed previously, the process of Ahn comprised transferring separated metal pattern/nanowires to a target substrate using a carrier substrate.
	Based on the teachings of Ahn, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have moved the separated reduced metal/nanowire layer of Choi onto a carrier substrate in the form of a hydrophobic film of Teflon/polytetrafluoroethylene because this was a known transfer process in the art for transferring reduced nanowires from a preliminary substrate to a target substrate on which electrodes will be formed.
	As for claim 10, though Choi teaches having bonded the separated metal/nanowire layer onto a target substrate Choi does not teach that the bonding comprised pressing the layer onto the target substrate. However, as was discussed previously, Ahn taught that separated metal/nanowire layers were bonded to a target substrate by pressing.
	Therefore, based on the teachings of Ahn, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have pressed the separated reduced metal/nanowire layer onto the target substrate of Choi because this was a known process in the art for bonding reduced nanowires onto a substrate to form an electrode.

Conclusion
	Claims 1 through 10 have been rejected. Claims 11 through 20 are withdrawn from consideration. No claims were allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712